DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction mailed 3/16/2021 has been reviewed and is being withdrawn.  All claims will be examined in the application as outlined below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: porous carrier 20 and guide portion 329.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in 
Specification
The disclosure is objected to because of the following informalities:
Page 3, line 17: “Each portable containers is…” should read –Each portable container is-
Page 5, lines 21-22: “and at least through orifice 114” should read –and at least one through orifice 114-.
Page 6, line 8: “a second peripheral fence 102” should read –a second peripheral fence 120-.
Page 6, lines 12-13: “the second peripheral fence 120 has a discharge orifice 123.” In the drawings, discharge orifice 123 is shown in the second bottom 121, NOT in the second peripheral fence 120. For examination, it will be interpreted that the drawings are reflecting the correct structure and that applicant intended to say “the second bottom 121 has a discharge orifice 123.”
Page 9, line 18: “the lowing tube 35” should read –the flowing tube 35-.
Appropriate correction is required.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, line 6: “and at least through orifice” should read –and at least one through orifice-.
Claim 4, line 4: “multiple of holders” should read –multiple holders-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the drain pipe" in lines 17 and 18.  There is insufficient antecedent basis for this limitation in the claim. A drain pipe has not been introduced previously within claim 1, therefore it is unclear what “the drain pipe” is referring back to.
Claim 1 recites the limitation “the second peripheral fence having a discharge orifice.” However, all of the drawings, discharge orifice is shown in the second bottom 121, NOT in the second peripheral fence 120. For examination, it will be interpreted that the drawings are reflecting the correct structure and that applicant intended to say “the second bottom 121 has a discharge orifice 123.” 
Claim 1 recites the limitation “an outer diameter of the drain pipe being more than the inner diameter of the plug” and then later recites the limitation “the drain pipe being pressed into the plug.” If the outer diameter of the drain pipe is larger than the inner diameter of the drain pipe, than the drain pipe would not be able to fit to be pressed into the plug. These are contradicting limitations and therefore it is unclear what the metes and bounds of the claim are. For examination purposes, it is going to be assumed that the applicant intended to say the outer diameter of the drain pipe is less than the inner diameter of the plug, making it possible for the drain pipe to be pressed into the plug.
Claim 1 recites the limitation “each portable containers” in line 20. There is insufficient antecedent basis for this limitation in the claim. There has only been a singular portable container recited previously to line 20. For examination purposes, it will be interpreted that applicant intended to say “the portable container.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Little (US 1557712 A) in view of Waterer (US 0603492 A) and Trofe (US 20130185997 A1).
Regarding claim 1, Little teaches a portable container for planting a hydroponic vegetable which is capable of being obliquely accommodated in and removed from a portable device, the portable container comprising: 
a first cup including a first peripheral fence, a first bottom, a first accommodation chamber defined between the first peripheral fence and the first bottom (Figure 1, Col. 2 lines 61-69; sleeve 15, has curved sidewall = peripheral fence, lower end resting on groove 14 = first bottom, and the accommodation chamber is the inner area between the curved sidewall and lower end); 
the first cup including at least one first planting orifice and at least through orifice which are formed adjacent to the first peripheral fence, wherein the at least one first planting orifice is configured to accommodate a porous carrier so that the hydroponic vegetable grows in the first accommodation chamber (Figure 1, Col. 2 lines 61-69 and Col. 1 lines 9-13; planting orifice is the opening at the bottom of the curved sidewall, a plant/porous carrier is intended to be placed into this opening); 
a second cup fixed below the first cup, and the second cup including a second peripheral fence and a second bottom, wherein a perimeter of the first peripheral fence is less than the second peripheral fence so that a second accommodation chamber is defined among the second peripheral fence, the first bottom, and the second bottom, and a root of the hydroponic vegetable grows (Figure 1, Col. 1 line 48 – Col. 2 line 50; pot 10 has curved sidewall and a base 11, the perimeter of the sleeve 15 is less than the perimeter of the pot 10 as the sleeve 15 fits into the pot 10, second accommodation chamber is between the pot 10 curved sidewall, base 11, and lower edge resting on groove 14 where the plant roots can grow); 
the second bottom having a discharge orifice (Figure 1; opening 12 in base 11); 
the portable container is obliquely accommodated in the portable device (is capable of being placed in a portable device), wherein the at least one first planting orifice is formed on a lowest position of the first bottom, and the discharge orifice is formed on a lowest position of the second bottom (Figure 1 Col. 2 lines 61-69 and Col. 1 lines 9-13; planting orifice is the opening at the bottom of the curved sidewall, a plant/porous carrier is intended to be placed into this opening; Figure 1, opening 12 on base 11); 
wherein a fluid is dropped into the second accommodation chamber along the at least one first planting orifice (Figure 1, Col. 2 lines 69-73; openings 16 allow for water to pass through to second accommodation chamber through the plant opening).
Little does not teach a plug connected with the discharge orifice and an outer diameter of the drain pipe being more than an inner diameter of the plug, a lower end of the drain pipe being pressed into the plug, the drain pipe including a nylon mesh adhered on an upper end thereof.
Waterer teaches a flowerpot with a plug connected with the discharge orifice (Figure 1, Col. 2 lines 54-94; plug 14 connected with opening 6);
and an outer diameter of the drain pipe being less than an inner diameter of the plug, a lower end of the drain pipe being pressed into the plug (Figures 1 and 2, Col. 2 lines 54-94; conical end 16 of tube 17 fits into plug 14, meaning that the diameter of tube 17 is less than inner diameter of 14).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified Little and incorporated the plug and drain tube taught by Waterer in order to better control the amount of water draining out of the pot to avoid too much draining out all at one time and to prevent any unwanted leaking.
Trofe teaches a planter system wherein a drainage outlet opening includes a mesh on the end (Paragraph [0085]; mesh placed at outlet opening). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified Little and incorporated the mesh taught by Trofe in order to prevent soil, debris, and roots from clogging the drainage outlet (Trofe: Paragraph [0085]).
Regarding claim 3, Little as modified above teaches the claimed invention except for wherein the first cup and the second cup are made of paper. It would have been obvious to one having ordinary skill in the art before the effective filing date to make the containers paper in order to make the containers lightweight and flexible to make moving the container much easier, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Little (US 1557712 A) in view of Waterer (US 0603492 A) and Trofe (US 20130185997 A1) as applied to claim 1 above, and further in view of Weder (US 6305147 B1).
Regarding claim 2, Little as modified above does not teach the container further comprising a fitting sleeve configured to fit with the portable container and including a fitting portion and at least one extension.
Weder teaches potted plant coverings wherein containers further comprise a fitting sleeve configured to fit with the portable container and including a fitting portion and at least one extension (Figures 3 and 4, Col. 9 line 58 – Col. 10 line 11; sleeve 10 covering potter plant 30, with at least one extension shown in Fig. 4).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified Little and incorporated the sleeve taught by Weder in order to provide protection to the plant container and to give the user something easier to grab onto when moving the container around.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or make obvious the combined limitations of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gergek (US 9930840 B1), Ascherman et al. (US 9185853 B1), Nuttman (US 8418403 B1), Brandstatter (US 8146292 B2), Imm (US 7913452 B1), Penney (US 6338419 B1), Smith (US 5921025 A), Smith (US 5711433 A), Thalenfeld (US 3711048 A), Hansord (US 20200305356 A1), Decker (US 20130025196 A1), Cieri (US 20060231687 A1), Klaus (US 20060026898 A1), and Borgen et al. (US 20040154498 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642